Citation Nr: 1547342	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  15-20 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to February 1962. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which determined that new and material evidence had not been presented to reopen a claim for service connection for hearing loss.  

In his appeal (VA Form 9), received in June 2015, the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ) at the RO.  However, in a statement received in October 2015, it was stated that the Veteran desired to withdraw his request for a videoconference hearing if the claim is granted.  See 38 C.F.R. § 20.702(e) (2015).  Accordingly, the Board will proceed without further delay.

Appeals must be considered in docket number order, but may be advanced in good or sufficient cause is shown.  38 U.S.C. § 7107;  38 C.F.R. § 20.900(c).  At a prehearing conference in October 2015, a request to advance the appeal on the Board's docket was made, and good or sufficient cause was shown.  Thus the request to advance the appeal on the Board's docket is granted.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In an unappealed decision, dated in March 2009, the RO denied a claim for service connection for hearing loss. 

2.  The evidence received since the RO's March 2009 decision, which denied a claim for service connection for hearing loss, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim. 

3.  The Veteran's bilateral hearing loss is related to his service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the RO's March 2009 decision which denied a claim for service connection for bilateral hearing loss; the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The Veteran's bilateral hearing loss is related to his service. 38 U.S.C.A. §§ 1131, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Claim

The Veteran essentially asserts that new and material evidence has been presented to reopen the claim for service connection for bilateral hearing loss.

In March 2009, the RO denied a claim for service connection for bilateral hearing loss.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014).  

In April 2014, the appellant applied to reopen the claim.  In September 2014, the RO denied the claim.  The Veteran has appealed.  

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2015). 

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of an appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, in Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2015).

The Board observes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  VA used ASA units prior to July 1966.  However, in July 1966, VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  The military audiogram in the instant case conducted in January 1962, just prior to separation from service, must be converted from ASA to ISO units.  Essentially, this means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.

When a medical professional determines that a current condition is related to an inservice event, then it necessarily follows that the current condition was incurred during service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992) (if a medical relationship exists between current hearing loss and inservice acoustical trauma, it follows that an injury was incurred during service); Hensley v. Brown, 5 Vet. App. 155 (1993) (notwithstanding that hearing loss was not noted upon separation, a medial relationship between current hearing loss and noise exposure during service demonstrates that the veteran incurred an injury during service). 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

Claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994). 

Whispered and spoken voice testing have been recognized by VA as unreliable.  See VBA Training Letter 211D (10-02), dated March 18, 2010.

At the time of the RO's March 2009 decision, the evidence included the Veteran's service personnel records, which indicated that his military occupation specialty was armored crewman.

The Veteran's service treatment records included an entrance examination report, dated in November 1958, which showed that his ears and drums were clinically evaluated as normal.  Whispered and spoken voice test results were 15/15 each, bilaterally.  There were no audiometric test results.  In an associated "report of medical history," the Veteran denied a history of ear trouble, or running ears.  There were no relevant complaints, findings, or diagnoses during service.  

The Veteran's separation examination report, dated in January 1962, showed that his ears and drums were clinically evaluated as normal, however, it also included audiometric test results which showed that the Veteran had left ear hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.

Simply stated, service records clearly indicate a notation of deafness in the left ear.

The post-service medical evidence included a VA audiometric examination report, dated in January 2009.  This report showed that on examination, the Veteran had bilateral hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  However, the examiner concluded that it was not likely that the Veteran's hearing loss was related to noise exposure during military service.  

The most recent and final denial of this claim was in March 2009.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The evidence received since the RO's March 2009 rating decision consists of VA and non-VA medical reports dated between 2006 and 2014.  VA progress notes show that in 2006, the Veteran reported a history of progressive hearing loss "for many years," with hearing loss beginning in service, during which time he performed duties in a tank.  As of at least 2010, he is noted to be wearing hearing aids.  A VA audiometric examination report, dated in July 2014, shows that the Veteran has bilateral hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385. 

A private audiometric report, dated in July 2014, contains results in charted form only, which appear to show that the Veteran has bilateral hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  

This evidence, which was not of record at the time of the RO's March 2009 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  The Board further finds that this evidence is material, as it shows ongoing treatment for hearing loss symptoms for a number of years, to include recent VA and private audiograms.  This evidence therefore "contributes to a more complete picture" of the Veteran's disability.  Hodge, 155 F.3d at 1363.  In summary, the submitted evidence is new and material, and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.

II.  Service Connection

The Board finds that service connection for hearing loss is warranted.  The Veteran is shown to have a military occupation specialty of armored crewman, with service in armored/armored cavalry units, with exposure to extreme loud noise.  His claimed exposure to loud noise from tank engines and tank cannon fire is consistent with the circumstances, conditions, and hardships of his service, and is credible.  See 38 U.S.C.A. § 1154(b) (West 2014).  Furthermore, the Board finds that the evidence is at least in equipoise as to whether his currently shown bilateral hearing loss is related to his service.  With regard to the left ear, as no left ear condition was noted upon entrance into service, the presumption of soundness attaches.  38 U.S.C.A. §§ 1111, 1137; Crowe.  The Veteran was shown to have left ear hearing loss upon separation from service, and he was noted to have left ear deafness.  

The only opinion of record is the January 2009 VA examiner's opinion.  In that opinion, the VA examiner concluded that it was not likely that the Veteran's hearing loss was related to noise exposure during military service.  However, the examiner's explanation for his conclusion was, in part, merely that the Veteran "had an audiometric examination that is normal bilaterally by VA standards."  Given the Court's holdings in Hensley and Ledford, it appears that the rationale for the opinion in the January 2009 VA examination report is inadequate.  He also failed to discuss the evidence of left ear hearing loss upon separation from service.  Thus the Board is unable to find that this opinion is adequately explained such that it warrants significant probative value.  Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore finds that the evidence is at least in equipoise, and that affording the Veteran the benefit of all doubt, that service connection for left ear hearing loss is warranted.

With regard to the right ear, the Veteran is currently shown to have hearing loss.  The Veteran has asserted that he has had (bilateral) hearing loss during service, while performing duties in a tank, with ongoing hearing loss symptomatology since that time.  A veteran is presumed competent to report readily observable symptoms such as those related to hearing loss.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  As noted in the Board's discussion of left ear hearing loss, the only medical opinion of record, the March 2009 VA opinion, has been shown to lack probative value.  The Board therefore finds that the evidence is at least in equipoise, and that affording the Veteran the benefit of all doubt, that service connection for right ear hearing loss is warranted. 

As the Board has granted the claim for bilateral hearing loss in full, any failure of VA in its duty to assist could be no more than harmless error, and the Veterans Claims Assistance Act of 2000 need not be further discussed.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for bilateral hearing loss is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


